                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Monique Lopez,                             )
                                           ) ORDER FOR STATUS PRETRIAL
             Plaintiff,                    ) CONFERENCE
                                           )
      vs.                                  )
                                           )
TS Banking Group, d/b/a The Bank of Tioga, )
                                           ) Case No. 1:19-cv-166
             Defendant.                    )
______________________________________________________________________________

        IT IS ORDERED:

        A status conference will held before the magistrate judge on June 2, 2020, at 9:00 a.m. The

conference will be conducted via telephone conference. To participate in the conference, counsel shall call

the following number and enter the following access code:

        Tel. No.: (877) 810-9415

        Access Code: 8992581

        Dated this 9th day of October, 2019.


                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court
